Detail Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12-02-2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Status: Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-02-2020 under new application; which have been placed of record in the file. Claims 1-20 are pending. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KAWANAGO Hiroshi (US 20210367172 A1) in view of Paek SeungHan et al. (US 20200209925 A1).

Regarding Claim 1, KAWANAGO Hiroshi (US 20210367172 A1) suggests a flexible cover window (please see figures 4, 6-7 suggests a window for display formed by lower substrate 11, Adhesive 12 and thin upper substrate 13 flexible display 14, paragraphs 2, 47, 61, 62)  comprising: a lower glass substrate (paragraphs 61, 62, figures 4,6-7, Item 11); an upper glass substrate that is disposed above the lower glass substrate and is thinner than the lower glass substrate  (paragraphs 61, 62, figures 4,6-7, Item 11 lower glass substrate and Item 13 upper glass substrate; please further  notice the figures 4, 6-7 does suggest substrate 13 is thinner than substrate 12); and an adhesive member disposed between the lower glass substrate and the upper glass substrate  (paragraphs 61, 62, figures 4, 6-7, Item 12 is adhesive layer  is between Item 13 is upper glass substrate and Item 11 lower glass substrate  and  further notice the adhesive layer 12 covers completes lower substrate 11).
KAWANAGO Hiroshi (US 20210367172 A1) fails to suggest a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
The prior art of Paek SeungHan et al. (US 20200209925 A1) suggests flexible cover window (paragraph 150) and a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other (please see figure 2, item 110 paragraph 46 suggests item 110 being lower substrate having first and second lower substrate Item 111a and 112a  spaced apart from each other and filled with adhesive type filler item 190 paragraph 78).
KAWANAGO Hiroshi (US 20210367172 A1) teaches flexible display device with window cover comprising  adhesive layer between upper and lower glass substrates. 
Paek SeungHan et al. (US 20200209925 A1)  teaches a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
KAWANAGO Hiroshi (US 20210367172 A1) teaches upper and lower substrate are completely covered by the adhesive in between
KAWANAGO Hiroshi (US 20210367172 A1) does not teach a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
KAWANAGO Hiroshi (US 20210367172 A1) contained a device which differed the claimed process by the substitution of the step of a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
Paek SeungHan et al. (US 20200209925 A1)  teaches substituted step of a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate and their functions were known in the art enabling to apply bending stress including compressive stress and tensile stress applied to the bending display area during bending of the bending display area.  KAWANAGO Hiroshi (US 20210367172 A1) step of a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate of Paek SeungHan et al. (US 20200209925 A1)  and the results would have been predictable and resulted in to be able to apply bending stress including compressive stress and tensile stress applied to the bending display area during bending of the bending display area. Paek SeungHan et al. (US 20200209925 A1)  paragraphs 58, 77.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention was made.

Regarding Claim 2, KAWANAGO Hiroshi (US 20210367172 A1) suggests the adhesive member connects the first lower glass substrate, the second lower glass substrate, and the upper glass substrate to one another (paragraphs 61, 62, figures 4, 6-7, Item 12 is adhesive layer  is between Item 13 is upper glass substrate and Item 11 lower glass substrate  and  further notice the adhesive layer 12 covers completes lower substrate 11).
Paek SeungHan et al. (US 20200209925 A1)  disclosure please see paragraph 77, suggest adhesive member between the first lower glass substrate, the second lower glass substrate.

Regarding Claim 3, Paek SeungHan et al. (US 20200209925 A1)  suggests the flexible cover window comprises: a bending area (figures 3, 4, A3); a first extension area; and a second extension area (figures 3, 4, A2), the first extension area (figures 3, 4, A1) and the second extension area being respectively connected to corresponding sides of the bending area, the first lower glass substrate is located in the first extension area, and the second lower glass substrate is located in the second extension area (please see figures 3, 4,  Items A1-A3)

Regarding Claim 4, KAWANAGO Hiroshi (US 20210367172 A1) suggests the upper glass substrate comprises: a lower surface facing the lower glass substrate; and a side surface intersecting the lower surface, and the adhesive member extends from the lower surface of the upper glass substrate to cover the side surface of the upper glass substrate (please see figures 2, 3, 6, 7, Items 11 lower substrate, 12 adhesive, 13 upper substrate) 

Regarding Claim 9, Paek SeungHan et al. (US 20200209925 A1) suggests a refractive index of the adhesive member is identical to a refractive index of at least one of the lower glass substrate and the upper glass substrate (paragraph 78 suggests glass is silicon and adhesive member is silicon further suggests similar refractive index)

Regarding Claim 10, Paek SeungHan et al. (US 20200209925 A1) suggests at least one of the lower glass substrate and the upper glass substrate includes an ultra-thin tempered glass (paragraph 49 suggests lower glass thickness is 0.01 to 0.05mm.
Please also see prior art of KAWANAGO Hiroshi (US 20210367172 A1) disclosure, paragraph 56 Lines 1-3

Regarding Claim 11, KAWANAGO Hiroshi (US 20210367172 A1) suggests a foldable display apparatus comprising: a display panel including a display area; and a flexible cover window covering the display panel (please see paragraph 2, please see figures 4, 6-7 suggests a window for display formed by lower substrate 11, Adhesive 12 and thin upper substrate 13 flexible display 14, paragraphs 2, 47, 61, 62) comprising: a flexible cover window (please see figures 4, 6-7 suggests a window for display formed by lower substrate 11, Adhesive 12 and thin upper substrate 13 flexible display 14, paragraphs 2, 47, 61, 62)  comprising: a lower glass substrate (paragraphs 61, 62, figures 4,6-7, Item 11); an upper glass substrate that is disposed above the lower glass substrate and is thinner than the lower glass substrate  (paragraphs 61, 62, figures 4,6-7, Item 11 lower glass substrate and Item 13 upper glass substrate; please further  notice the figures 4, 6-7 does suggest substrate 13 is thinner than substrate 12); and an adhesive member disposed between the lower glass substrate and the upper glass substrate  (paragraphs 61, 62, figures 4, 6-7, Item 12 is adhesive layer  is between Item 13 is upper glass substrate and Item 11 lower glass substrate  and  further notice the adhesive layer 12 covers completes lower substrate 11).
KAWANAGO Hiroshi (US 20210367172 A1) fails to suggest a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
The prior art of Paek SeungHan et al. (US 20200209925 A1) suggests flexible cover window (paragraph 150) and a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other (please see figure 2, item 110 paragraph 46 suggests item 110 being lower substrate having first and second lower substrate Item 111a and 112a  spaced apart from each other and filled with adhesive type filler item 190 paragraph 78) and the foldable display apparatus is folded with respect to a folding axis intersecting the display area (please see figures 1, 3, 4,  item A3 suggests folding Axis at the center of the fold)
KAWANAGO Hiroshi (US 20210367172 A1) teaches flexible display device with window cover comprising  adhesive layer between upper and lower glass substrates. 
Paek SeungHan et al. (US 20200209925 A1)  teaches a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
KAWANAGO Hiroshi (US 20210367172 A1) teaches upper and lower substrate are completely covered by the adhesive in between
KAWANAGO Hiroshi (US 20210367172 A1) does not teach a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
KAWANAGO Hiroshi (US 20210367172 A1) contained a device which differed the claimed process by the substitution of the step of a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate.
Paek SeungHan et al. (US 20200209925 A1)  teaches substituted step of a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate and their functions were known in the art enabling to apply bending stress including compressive stress and tensile stress applied to the bending display area during bending of the bending display area.  KAWANAGO Hiroshi (US 20210367172 A1) step of a first lower glass substrate; and a second lower glass substrate, the first lower glass substrate and the second lower glass substrate being spaced apart from each other and adhesive between the first lower glass substrate and the second lower glass substrate of Paek SeungHan et al. (US 20200209925 A1)  and the results would have been predictable and resulted in to be able to apply bending stress including compressive stress and tensile stress applied to the bending display area during bending of the bending display area. Paek SeungHan et al. (US 20200209925 A1)  paragraphs 58, 77.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention was made.
Regarding Claim 12, KAWANAGO Hiroshi (US 20210367172 A1) suggests the adhesive member connects the first lower glass substrate, the second lower glass substrate, and the upper glass substrate to one another (paragraphs 61, 62, figures 4, 6-7, Item 12 is adhesive layer  is between Item 13 is upper glass substrate and Item 11 lower glass substrate  and  further notice the adhesive layer 12 covers completes lower substrate 11).
Paek SeungHan et al. (US 20200209925 A1)  disclosure please see paragraph 77, suggest adhesive member between the first lower glass substrate, the second lower glass substrate.

Regarding Claim 13, Paek SeungHan et al. (US 20200209925 A1)  suggests the flexible cover window comprises: a bending area (figures 3, 4, A3); a first extension area; and a second extension area (figures 3, 4, A2), the first extension area (figures 3, 4, A1) and the second extension area being respectively connected to corresponding sides of the bending area, the first lower glass substrate is located in the first extension area, and the second lower glass substrate is located in the second extension area (please see figures 3, 4,  Items A1-A3)

Regarding Claim 14, KAWANAGO Hiroshi (US 20210367172 A1) suggests the upper glass substrate comprises: a lower surface facing the lower glass substrate; and a side surface intersecting the lower surface, and the adhesive member extends from the lower surface of the upper glass substrate to cover the side surface of the upper glass substrate (please see figures 2, 3, 6, 7, Items 11 lower substrate, 12 adhesive, 13 upper substrate) 

Regarding Claim 17, Paek SeungHan et al. (US 20200209925 A1) suggests a refractive index of the adhesive member is identical to a refractive index of at least one of the lower glass substrate and the upper glass substrate (paragraph 78 suggests glass is silicon and adhesive member is silicon further suggests similar refractive index)

Regarding Claim 18, Paek SeungHan et al. (US 20200209925 A1) suggests at least one of the lower glass substrate and the upper glass substrate includes an ultra-thin tempered glass (paragraph 49 suggests lower glass thickness is 0.01 to 0.05mm.
Please also see prior art of KAWANAGO Hiroshi (US 20210367172 A1) disclosure, paragraph 56 Lines 1-3.

Regarding Claim 19, Paek SeungHan et al. (US 20200209925 A1) suggests the display panel comprises: a first surface facing the flexible cover window; and a second surface opposite to the first surface, and the foldable display apparatus is folded such that the first surface of the display panel faces itself with respect to the folding axis (please see figures 1, 3, 4,  item A3 suggests folding Axis at the center of the fold, paragraph 150 suggesting flexible cover window)

Regarding Claim 20, Paek SeungHan et al. (US 20200209925 A1) suggests the display panel comprises: a first surface facing the flexible cover window; and a second surface opposite to the first surface, and the foldable display apparatus is folded such that the second surface faces itself with respect to the folding axis (please see figures 1, 3, 4,  item A3 suggests folding Axis at the center of the fold, paragraph 150 suggesting flexible cover window) 

Allowable Subject Matter
Claims 5-8 and 15-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is requested review cited prior art cited on USPTO 892.
PAEK SeungHan et al. (US 20200136069 A1) paragraphs 189- 212 disclosing flexible window cover, glass substrate, flexible, bending, folding display, 
LEE Hyokang et al. (US 20190198802 A1) paragraphs 46, 78, 86, disclosing flexible window cover, glass substrate, flexible, bending, folding display, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668. The examiner can normally be reached Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-2722693. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/
Primary Examiner 
Art Unit 2693
09-01-2022